DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Section [0057] of the specification should be updated to include the now known respective case application serial numbers  - - 16/681,518 - -  and  - - 16/681,462 - -.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 3, 4, 7, 12, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 2, 3, 4, 5, 10 or 16, and 10 of copending Application No. 16/681,518 (reference application){see also the provided published application thereof US 2020/0162055 which will be referenced in the discussion if necessary}.  Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claim 2 recites the “reflector fingers with stepped lengths” of instant claim 1 (see the last 4 lines thereof) and reference application claim 1 recites all of the other features of instant claim 1 plus an additional function “arranged to suppress a spurious response due to shear horizontal mode” (see the published reference application at claim 1, the last 5 lines thereof).  Reference application claims 3, 4, and 5 (i.e. 3/2/1, 4/2/1, 5/2/1 by dependency) are identical to instant application claims 3, 4, and 7, respectively.  Reference application claim 16 (i.e. claim 16/15) similarly recites a method having every step as the method of instant application claim 12 including 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/681,462 (reference application){see also the provided published application thereof US 2020/0162054 which will be referenced in the discussion if necessary}.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of the reference application recites that “reflector fingers having stepped lengths” as recited in .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Nakaya et al. U.S. 2004/0207491 (Nakaya hereinafter).
Figure 4 of Nakaya is considered to clearly anticipate Applicant’s Fig. 10 embodiment.  
Therefore regarding claims 1 and 5, the second embodiment Fig. 4 of Nakaya (see section [0056]) discloses a longitudinal mode coupling filter 55 (see e.g. section [0001] and the abstract at lines 1-2 thereof) wherein the “longitudinal mode coupling” (ibid.) necessarily provides a “multi-mode” surface acoustic wave filter 55 as recited in 
Regarding claim 3, Fig. 3 of Nakaya is also part of the second embodiment (see e.g. section [0048]) and discloses a similar device wherein the reflector electrode finger pitches change in a reflector so as to be “modulated” wherein the reflectors 41A, 41B each have two portions 411, 412 and 413, 414, and the portions 412 and 414 that are farthest from the IDT electrodes have a narrower pitch (see section [0050]) or where the pitches may “change continuously or in steps” (see section [0053]), and Nakaya explicitly discloses using these modulated pitches together with the stepped length reflector fingers of Fig. 4 (see section [0058], especially the last 5 lines thereof).
Regarding claim 7, the shape of the bus bars has been changed so that the metal of the bus bars is considered the “metal fill” in an area where the acoustic reflector fingers have stepped length.  In other words, as seen in Fig. 4, the metal of the upper bus bars of the reflectors 51A, 51B fills in the area where the shorter reflector .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Nakaya U.S. 2004/0207491 taken alone.
The device of Nakaya Fig. 4 discussed above and used in a mobile telephone (see section [0001]), discloses the method of filtering a radio frequency (RF) signal with a multi-mode surface acoustic wave (SAW) filter, the method comprising:  providing a RF signal to the multi-mode SAW filter; filtering the RF signal with the SAW filter having the structure as previously discussed; and during filtering suppressing a spurious response (see e.g. section [0056], lines 6-11 thereof, and section [0058], the last 7 lines thereof) with the acoustic reflectors having the stepped lengths.
However, Nakaya does not specifically state that the identified “spurious responses” (ibid.) are, as recited in claim 12, lines 9-10, “due to shear horizontal mode of the multi-mode surface acoustic wave filter”.
The Examiner Takes Official Notice that it would have been well known in the art that such “spurious responses” as those identified by Nakaya, would have been caused by lateral, i.e. horizontal, modes such as a shear horizontal mode.  Additionally, no 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the multi-mode SAW filter of Fig. 4 of Nakaya, if even necessary (i.e. since it has the same structure as Applicant’s Fig. 10 it may already perform the same function), to have had reflector fingers 540 with stepped lengths be configured for suppressing a spurious response due to shear horizontal mode of the multi-mode SAW filter, because Nakaya explicitly suggests the stepped length reflector fingers 540 be provided to suppress generic “spurious responses” (see e.g. section [0056], lines 6-11 thereof, and section [0058], the last 7 lines thereof), which one of ordinary skill in the art would have understood to have included those due to a shear horizontal mode of the filter.

Claims 1 and 2 are rejected under 35 U.S.C. § 103 as being unpatentable over Kamiguchi et al. U.S. 8,669,832 (Kamiguchi hereinafter) taken alone.
Kamiguchi discloses a first embodiment of a surface acoustic wave resonator in Fig. 1A that includes an IDT electrode 11 with a weighted parts 11K, 11M over dummy electrode finger portions that does not extend all the way to the end of the IDT electrode leaving “non-weighted parts 11L, 11N, 11P, and 11Q” (see e.g. col. 7, lines 4-10 thereof) to increase an aperture ratio at gap 14 so as to prevent short circuits between the IDT electrode and adjacent reflector electrodes 12, 13.  Also note that the weighted parts 11K, 11M at the tops and bottoms of the IDT electrodes are provided to suppress spurious transverse modes (see e.g. col. 8, lines 3-10).

Kamiguchi then also discloses a fourth embodiment of Figs. 7A and 7B, that is an alternative structure for performing the same Fig. 1A function of preventing short- circuits, wherein the weighting parts 61K, 61M may extend all the way to the end of the IDT electrodes and the reflectors are provided with fingers having stepped lengths in direction 10B as is clearly shown in Figs. 7A-7B (see also e.g. col. 14, lines 8-19) which similarly increases the aperture ratio at gaps 14 between the IDT electrodes and the reflectors adjacent thereto.  
Additionally, regarding claim 2, the reflectors 62A, 63A of Fig. 7A and the reflectors 62B, 63B of Fig. 7B are symmetric about an aperture directions so as to clearly anticipate the reflectors as shown in Applicant’s Fig. 6.   
Therefore regarding claim 1, Fig. 3 of Kamiguchi teaches a multi-mode SAW filter comprising:  a plurality of IDT electrodes 31A-31C including a first IDT electrode 31A and a second IDT electrode 31B that are longitudinally coupled to each other; and acoustic reflectors 32, 33 on opposing sides of the plurality of IDT electrodes 31A-31C, wherein the multi-mode SAW filter is configured to filter a radio frequency signal used in a mobile phone (see col. 15, lines 33-37).

But as discussed above, Kamiguchi discloses the structures of Figs. 1A and 7A-7B being art recognized alternatives to perform the same function of preventing short-circuits between the IDTs and the reflectors (see e.g. col. 13, line 59 to col. 14, line 19).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the multi-mode SAW filter of Kamiguchi Fig. 3 by having substituted reflectors having fingers with stepped lengths and weighted portions extending to the ends of the IDTs 31A and 31C in place of the non-weighted portions 31L, 31N, 131P and 131Q, because such an obvious modification would have been the mere substitution of art recognized alternative structures for providing the same function of preventing short-circuits between the IDTs and adjacent reflectors as suggested by Kamiguchi (see e.g. col. 13, line 59 to col 14, line 19) wherein the same substitution is shown in a resonator in Fig. 1A vs. Figs. 7A-7B, which one of ordinary skill in the art would have also understood to be equally applicable to a Fig. 3 multi-mode SAW filter.  In other words, in the same way that the Fig. 1A structure is shown used in the Fig. 3 multi-mode SAW filter, the art recognized alternative Figs. 7A-7B structure would have been usable in the Fig. 3 multi-mode SAW filter.  This substitution also provides the claim 2 feature of reflectors that are symmetric about an aperture direction in the same fashion as Applicant’s Fig. 6.

Claims 4, 6, 16, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Nakaya U.S. 2004/0207491 in view of Takamine U.S. 7,015,776.
Regarding claims 4 and 6, Nakaya discloses claims 1 and 5 as previously discussed. However, Nakaya does not disclose the acoustic reflectors on opposing sides of the IDT electrodes having “different pitches than each other” (see claim 4), or when a second plurality of IDTs is arranged in parallel and second acoustic reflectors associated therewith have second stepped lengths, the “second stepped lengths…are different than the stepped lengths of the acoustic reflectors” (see claim 6).
Regarding claim 4, Fig. 13 of Takamine teaches a multi-mode SAW filter wherein the pitch of acoustic reflector 206 is different from the pitch of acoustic reflector 207 (see col. 17, lines 30-32) in order to reduce peaks and valleys of reflection outside the passband and thereby suppress a level of spurious response near the lower side of the passband (see col. 17, lines 46-50.
Regarding claim 6, Takamine also teaches similarly parallel connected multi-mode SAW filters in Figs. 25-26 that have reflectors with finger lengths that are reduced in a trapezoidal fashion rather than “stepped” per se, but that can still be considered to have “stepped lengths” since it is simply a matter of perception as to where the metal reflector finger ends and the metal bus bar contiguous therewith begins, and in the parallel connected filters of Figs. 25-26, that the acoustic reflectors 808, 809 in the left filter 801 have different trapezoidal stepped lengths (see e.g. col. 20, lines 5-10) with 5 full length reflector fingers as best seen in Fig. 26, versus the second stepped lengths of the second acoustic reflectors 813, 814 in the right filter 802 which have only 3 full length reflector fingers.  Note that the recited length is the same as the Takamine 
Therefore regarding claims 4 and 6, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the device of Nakaya (Fig. 4) such that one of the filters, e.g. filter 55 would have had acoustic reflectors 51A, 51B having different pitches as suggested by the exemplary teaching of Takamine Fig. 13, or to have provided that the acoustic reflectors 51A, 51B have fingers with different stepped lengths from the second stepped lengths of fingers of second acoustic reflectors 52A, 52B as suggested by the exemplary teaching of Takamine in Figs. 25-26, because such obvious modifications would have each provided the advantageous benefits of suppressing spurious responses near the lower side of the passband as explicitly suggested by Takamine (see col. 17, lines 46-50 and col. 20, lines 24-28), wherein such benefits to be achieved would have motivated one of ordinary skill in the art to have made the modification.
Regarding claims 16 and 17, Nakaya discloses its multi-mode SAW filter for use in a wireless communication device that is a mobile phone (see section [0001]).
However, Nakaya does not explicitly show a radio frequency (RF) front end and an antenna in communication with the RF front end (see claim 16, lines 2 and 7).
Although these features are believed to be inherent and absolutely necessary for the filter to be used in a mobile phone as explicitly disclosed by Nakaya section [0001], Takamine is provided because it shows similar multi-mode SAW filters and explicitly discloses such a communication device RF front end in Fig. 36, where such filters are 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the Fig. 4 multi-mode SAW filter of Nakaya that is used in a mobile phone (see Nakaya section [0001]), by having provided it in the RF front end of the phone which is connected to an antenna inherently required for the phone to operate for its intended function, because such an obvious modification would have been merely a well known intended use of such filters as evidenced and explicitly suggested by Takamine (see Fig. 36 and col. 22, lines 7-10).

Claims 8, 9, 11, 13 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Nakaya U.S. 2004/0207491 in view of Takamine U.S. 9,019,040 (Takamine-B hereinafter).
Nakaya discloses the inventions of claim 1 and 12 as previously discussed.
However, Nakaya does not explicitly disclose its multi-mode SAW filter:  having a temperature compensation layer of silicon dioxide (claims 8-9 and 13); having the IDT electrodes include two metal layers (claim 11); or being used in a receive filter of a multiplexer (claim 15).
Takamine-B discloses:  1) that it would have been known to use parallel connected multi-mode SAW filters in a receive filter 20 (see Fig. 1) of a multiplexer that is a duplexer, which the Examiner Takes Official Notice would have been an extremely well known intended use of such filters; 2) that it would have been known that such filters may use multi-layer electrodes (see e.g. col. 4, lines 48-50), wherein the Examiner Takes Official Notice that this would have been an extremely well known 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the Nakaya multi-mode SAW filter (Fig. 4) by having 1) used it as a receive filter of a duplexer, 2) used IDT electrodes including two metal layers, and 3) covered it with a temperature compensation layer of silicon dioxide to perform the claim 13 method step of providing temperature compensation, because such obvious modifications would have respectively been 1) merely an extremely well known intended use of such filters as evidenced and explicitly suggested by Takamine-B (see Fig. 1), merely a known structure of IDT electrodes as explicitly suggested by Takamine-B (see col. 4, lines 48-50), and 3) merely an extremely well known long sought after desirable result of temperature compensation of SAW filters as explicitly suggested by Takamine-B (see col. 4, lines 51-55), wherein one of ordinary skill in the art would have understood silicon oxide to have included silicon dioxide and wherein one of ordinary skill in the art would have been motivated to have made the modifications based on the design requirements and specifications of each individual . 

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Nakaya U.S. 2004/0207491 in view of Kawachi et al. U.S. 9,825,612 (Kawachi hereinafter).
Nakaya Fig. 4 discloses the invention as discussed above, except for disclosing a piezoelectric substrate 6 (see e.g. section [0030], line 6) rather than a piezoelectric layer on a support substrate.
Kawachi discloses and provides evidence that in the SAW resonator art (see Figs. 3A-C) and SAW multi-mode filter art (see Fig. 5 and col. 3, lines 52-55), that it would have been extremely well known to use a piezoelectric substrate 60 as shown in Fig. 3B or to instead use a piezoelectric layer 60 provided on a support substrate 61 as shown in Fig. 3C (see also col. 3, lines 22-25) as extremely well known art recognized alternatives.  Note that as shown in Kawachi Fig. 3C, the IDT electrodes are “on and in physical contact with the piezoelectric layer” 60.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the multi-mode SAW filter device of Nakaya (Fig. 4) by having replaced the piezoelectric substrate 6 with a piezoelectric layer on a supporting substrate, as suggested by the exemplary teaching of Kawachi (Fig. 3C), because such an obvious modification would have been the mere substitution of extremely well known art recognized alternative support structures for SAW .

Claims 16-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Nakaya U.S. 2004/0207491 in view of Caron U.S. 2018/0138893.
Nakaya discloses the multi-mode SAW filter as discussed above, except for explicitly disclosing it used in a RF front end including an antenna as per claim 16 and the other features listed in the dependent claims 17-20.
Caron discloses that it would have been known to use such filter 83, 105, 123 (see Fig. 4 and section [0103]) in a multiplexer as a receive filter of a mobile phone (see section [0144]), in a diversity receive path (see Fig. 9 and section [0115]), and in communication with a transceiver 264 (see Fig. 15) that is in communication with a baseband processor 265.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the multi-mode SAW filter of Fig. 4 of Nakaya by having used it in a wireless communication system RF front end including as a multiplexer receive filter, in a diversity receive path, and with a transceiver and baseband processor, and in a mobile phone, because such obvious modifications would have been merely well known intended uses of such SAW filters and wherein use in a mobile phone is explicitly suggested by Nakaya (section [0001]) so that the recited parts of a front-end, transceiver, and baseband processor, if not inherently required in such a phone, would have been obvious to one of ordinary skill in the art based on the mobile phone required characteristics and operating communication standard as evidenced by Caron (see Fig. 15 transceiver 264 and baseband processor 265).  

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Nakaya U.S. 2004/0207491 in view of Takamine U.S. 7,015,776 as applied to claim 16 above (see section 12 above), and further in view of Mueck et al. U.S. 2012/0195207 (Mueck hereinafter).
The Nakaya/Takamine combination discloses the multi-mode SAW filter used in a RF front end as discussed above.
However, the combination does not explicitly show the RF front end in communication with a transceiver that is also in communication with a baseband processor.
Mueck Fig. 1 shows and provides evidence that it would have been known and standard in the art to connect an RF front end module (FEM) 105 including filters (see section [0025], lines 5-6) to a transceiver 106 which is also connected to a baseband processor 107, 108.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the wireless communication device front end of the Nakaya/Takamine combination (see e.g. Takamine Fig. 36 and section 12 above) by having it be provided in communication with a transceiver that is in communication with a baseband processor, because such a modification would have been merely an obvious intended use and the required elements to enact the intended use of the RF front end in order for it to function for its intended purpose as explicitly suggested and evidenced by Mueck (see Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Goto U.S. 2020/0162054 and Goto U.S. 2020/0162055 are the published applications of the reference applications applied in the double patenting rejections above.
Detlefsen U.S. 6,894,588 also shows multi-mode filters (see Figs. 2-3 and col. 7, lines 59-62) and resonators having reflectors with stepped length fingers (see Fig. 7) and that the reflectors may be divided into more than two steps (see col. 9, lines 25-28), and the reflectors on opposing sides may differ (see col. 9, lines 29-32) and discloses that this may also be done in the double mode filter (see col. 9, line 66 to col. 10, line 2, and col. 10, lines 43-49).  Additionally, Detlefsen shows reflectors with slanted pitches (see Fig. 14 and col. 7, lines 20-23 and col. 10, lines 32-35).
Matsumoto JP 2000-196399 with machine translation provided discloses a multi-mode SAW filter having reflectors with stepped length fingers (see Figs. 1 and 4) to suppress ripples in the passband main lobe and the passband side lobes (see the abstract the last 7 lines thereof and section [0016]) and discloses that the opposing reflectors may have different shapes (see section [0018]
Ishino JP 2001-298346 with machine translation provided discloses a multi-mode SAW filter having reflectors with stepped length fingers (see Figs. 9 and 11) in order to reduce the ripples in the passband (see Fig. 10 the left side a vs. the right side b and section [0045]).
Etsuno et al. JP 59-200519 discloses a SAW resonator having a reflector with stepped length fingers (see Figs. 1-2, 7a, 8a, 8b) and that may be filled in with metal (see Figs. 11a-b vs. Figs. 8a-b).

Tanaka U.S. 6,650,207 also shows multi-mode SAW filters with trapezoidal stepped length reflectors (see Figs. 1, 12, 15, 18, and 19).
Solal U.S. 10,284,176 discloses and provided further evidence for the Taking of Official Notice that silicon dioxide temperature compensation layers (see e.g. the abstract, lines 6-9, and col. 5, lines 32-40) on multi-mode filters (see Fig. 10) would have been well known and that multilayer electrodes (see Fig. 12, and col. 13, lines 40-49) would have been well known.
Wright U.S. 5,406,159 discloses and provides evidence that it would have been long known to modulate the pitch of reflector fingers to provided selected reflectivity (see e.g. the Title and Fig. 13).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA SUMMONS whose telephone number is (571)272-1771.  The examiner can normally be reached on M-Th, M-F: 10:30am-8:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal, can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






bs 								/BARBARA SUMMONS/September 13, 2021                                                     Primary Examiner, Art Unit 2843